United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2160
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                Charles McSpadden

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                    Appeal from United States District Court
                      for the District of Nebraska - Omaha
                                 ____________

                             Submitted: April 9, 2018
                               Filed: July 2, 2018
                                 [Unpublished]
                                 ____________

Before GRUENDER, MELLOY, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Charles McSpadden pleaded guilty to the federal crime of bank robbery. The
district court1 sentenced him to serve thirty-seven months in prison. McSpadden now

      1
       The Honorable Robert F. Rossiter, Jr., United States District Judge for the
District of Nebraska.
appeals, arguing that his sentence was substantively unreasonable. We affirm the
judgment of the district court.

       One day, McSpadden walked into a bank and gave a bank teller a note stating,
“money now fast.” The teller handed McSpadden several thousand dollars, as well
as a hidden GPS tracking device. McSpadden left the bank with the items. With the
help of the tracking device, police officers quickly found McSpadden and arrested
him. The officers also found the money and the tracking device in a box that
McSpadden was carrying.

       McSpadden has a long history of both mental illness and criminal conduct. In
1999, he was diagnosed with schizophrenia, psychosis, and bipolar disorder. Since
then, he has been in and out of mental-health facilities for these and other disorders
and has been prescribed medication to treat his disorders. His medication, when he
takes it, appears to treat his symptoms, such as hallucinations and paranoia. When
he does not take his medication, however, he has committed numerous criminal
offenses—including the offense at issue here. McSpadden’s criminal history, in fact,
is quite extensive and serious.

       At sentencing, the court determined that McSpadden’s advisory sentencing
range was thirty-seven to forty-six months of imprisonment and one to three years of
supervised release. McSpadden moved for downward departures and a variance. The
district court denied the motions and sentenced McSpadden to thirty-seven months’
imprisonment and three years’ supervised release. McSpadden timely appealed.

       On appeal, McSpadden contends that his sentence was substantively
unreasonable. Specifically, he claims that, in weighing the 18 U.S.C. § 3553(a)
factors, the sentencing court not only improperly overemphasized his criminal history
and the need to protect the public but also undervalued his mental-health issues.



                                         -2-
       To determine whether a sentence is substantively unreasonable, we review the
sentence under the “deferential abuse-of-discretion standard.” Gall v. United States,
552 U.S. 38, 41 (2007). “A district court abuses its discretion when it (1) fails to
consider a relevant factor that should have received significant weight; (2) gives
significant weight to an improper or irrelevant factor; or (3) considers only the
appropriate factors but in weighing those factors commits a clear error of judgment.”
United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (citation
omitted). Importantly, “[t]he district court has wide latitude to weigh the § 3553(a)
factors in each case and assign some factors greater weight than others in determining
an appropriate sentence.” United States v. Bridges, 569 F.3d 374, 379 (8th Cir.
2009).

      Here, we conclude that the sentencing court did not abuse its discretion. The
court affirmed it had considered the requisite § 3553(a) factors. The court also
expressly weighed McSpadden’s extensive criminal history along with his mental-
health issues. After considering and weighing these factors, the court imposed a
sentence of thirty-seven months—the bottom of McSpadden’s sentencing range.
Based on this analysis, McSpadden’s sentence was not substantively unreasonable.

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                         -3-